FILED
                             NOT FOR PUBLICATION                            AUG 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IRWING MISAEL VILLAZANA                          No. 12-71395
TRUJILLO,
                                                 Agency No. A086-983-877
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 1, 2013 **

Before:        GRABER, WARDLAW, and PAEZ, Circuit Judges.

       Irwing Misael Villazana Trujillo, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying withholding of removal and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review factual findings for substantial evidence, Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for

review.

         Substantial evidence supports the BIA’s decision that there is an absence of

changed or extraordinary circumstances to excuse the untimely filing of

Petitioner’s asylum application. See 8 C.F.R. § 1208.4(a)(4)-(5).

         Substantial evidence also supports the BIA’s finding that there is no nexus

between Petitioner’s fear of future harm and a protected ground. See Delgado-

Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010); Zetino v. Holder, 622

F.3d 1007, 1016 (9th Cir. 2010).

         Finally, substantial evidence supports the denial of CAT relief because

Petitioner failed to establish that it is more likely than not that he would be tortured

if he returns to Mexico. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir.

2008).

         PETITION FOR REVIEW DENIED.




                                            2                                      12-71395